United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
CONSTRUCTION BATTALION CENTER,
Port Hueneme, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-789
Issued: October 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 27, May 24 and November 13, 2006 merit decisions regarding
the termination of his compensation for refusing suitable work and the refusal of his request for a
change of physicians. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective May 24, 2006 on the grounds that he refused an offer of suitable work; and (2) whether
the Office abused its discretion when it refused his request for a change of physicians.
FACTUAL HISTORY
On September 11, 1991 appellant, then a 27-year-old rigger, filed a traumatic injury
claim alleging that he sustained injury on September 11, 1991 when he fell into a water drain at

work. The Office accepted that he sustained a low back strain and a right shin laceration.
Appellant began to perform limited-duty work in a series of jobs for the employing
establishment. The Office later accepted that he sustained a herniated nucleus pulposus at L5-S1
on February 10, 1993 due to loading tires at work. On November 4, 1993 appellant underwent a
discectomy at L5-S1 which was authorized by the Office. He last worked for the employing
establishment in March 1995 but remained on its employment rolls.1
On January 16, 1999 appellant underwent fusion surgery at L4-5 and L5-S1 with
instrumentation.
On September 27, 2001 he underwent fusion surgery at L3-4 with
2
instrumentation. The Office accepted that appellant sustained patellar tendinitis of his left knee
as a consequence of his employment-related back condition. On May 19, 1995 he underwent a
partial medial meniscectomy and chondroplasty of the left knee. On April 27, 2004 appellant
underwent a repeat partial medial meniscectomy and chondroplasty of the left knee. All of his
surgical procedures were authorized by the Office.
In mid 2004, appellant commenced treatment with Dr. Thomas S. Pattison, a Boardcertified physical medicine and rehabilitation physician.3 In a December 17, 2005 form report,
Dr. Pattison indicated that appellant could not perform his regular work but noted that he could
perform limited-duty work for eight hours per day. He stated that appellant could walk, stand,
push and pull up to 20 pounds and engage in repetitive wrist and elbow motion for eight hours
per day, sit and reach for six hours per day, reach above his shoulders for four hours per day, lift
up to 20 pounds, twist, squat and kneel for two hours per day and bend, stoop and climb for one
hour per day. Dr. Pattison indicated that he could not drive a motor vehicle.
The Office provided Dr. Pattison with a description of a full-time clerk position and
requested that he provide an opinion regarding whether appellant could perform it. The position
included such duties as producing and organizing various documents, handling incoming mail
and answering mail. Most of the required work was performed while sitting and the employee
could sit, stand or move around as his needs dictated. The position required that the employee sit
for up to six hours per day, intermittently walk and stand (not for prolonged periods), lift up to
20 pounds for up to two hours per day, intermittently push, pull and grasp up to 20 pounds (not
for prolonged periods), reach above his shoulder for four hours per day, twist, squat and kneel
for two hours per day and bend and climb for one hour per day. The position did not require the
employee to drive a motor vehicle.
On February 10, 2006 Dr. Pattison stated that he had reviewed the description for the
clerk position and found that appellant could perform the position with the restrictions provided
in his December 17, 2005 form report. The record also contains a February 4, 2006 report in

1

Appellant’s rigger job was a temporary position. In 1996 he moved to Elk Grove, CA which is about 400 miles
from Port Hueneme.
2

For both fusion surgeries, appellant had additional instrumentation surgically implanted and then had
instrumentation removed.
3

Appellant was referred to Dr. Pattison by his attending orthopedic surgeon.

2

which Dr. Pattison stated that it would appear that appellant could perform the clerk job offered
by the employing establishment. Dr. Pattison stated:
“I note that he also has some disability considerations with respect to headaches. However, we
are conducting a functional capacity evaluation…. Therefore, I would like to see those results
before finalizing my impressions regarding this situation, as I have inherited this case.”
On March 6, 2006 Dr. Pattison stated that appellant’s February 20, 2006 functional
capacity evaluation “does represent a conservative, but plausible aspect of his ability.”4 He
indicated that appellant’s condition was permanent and stationary and that he was a “good
candidate to find a light-duty job along the lines I talked about.” Dr. Pattison indicated that
appellant had “some fear of public places and also has some chronic headaches” that might
somewhat limit his ability to participate in the open job market, but noted that he thought these
conditions were treatable without medicine and did not “present true functional limitations in a
job setting.”
On March 27, 2006 the employing establishment offered appellant a clerk position for
eight hours per day which was located at the Naval Base Ventura County, Port Hueneme, CA,
his previous place of employment.5 The position had the same physical requirements as those
found in the position description sent to Dr. Pattison. The employing establishment stated,
“Although your temporary position expired on March 30, 1995 and you currently reside in Elk
Grove, there are no suitable positions available in or around Elk Grove, California, for which I
have the knowledge of or authority to place you within the Department of Navy.”
On April 7, 2006 Dr. Pattison stated that the results of appellant’s functional capacity
evaluation “reinforced my earlier opinion based on serial clinical evaluations that he could return
to some sort of productive work.” He noted that appellant referenced his left knee condition and
stated that the “functional capacity evaluation essentially covered his knee issues and at this
point, I do not see any reason to modify my earlier restrictions.” Dr. Pattison stated that the fact
that the clerk position was mostly a sitting job lead him to believe that appellant “would be able
to undertake it in terms of the knee issue.” He stated, “However, having opined the above, there
may be some significant value in getting an independent medical evaluation to look at the
situation comprehensively.”
On April 7, 2006 appellant refused the job offer indicating that he was awaiting a second
opinion from another physician. On April 9, 2006 he requested that his authorized attending
physician be changed from Dr. Pattison. Appellant stated, “I feel that I have not received
adequate medical treatment and would like to be treated by a physician that is more
knowledgeable with my type of injury.” He later claimed that Dr. Pattison had not kept him
informed “as to what was going on medically with his case.”

4

A report of appellant’s February 20, 2006 functional capacity evaluation revealed that he was capable of
performing work at a light to medium physical demand level for eight hours per day.
5

The clerk position was a temporary position not to exceed one year.

3

On April 20, 2008 the Office advised appellant of its determination that the clerk position
offered by the employing establishment was suitable. The Office stated that the medical opinion
of Dr. Pattison showed that he could perform the position. It indicated that the employing
establishment had attempted to find a job for appellant near his former duty station in Hueneme,
CA, but had determined that it was not possible to do so. The Office provided appellant with 30
days from the date of the letter to accept the position or provide good cause for not accepting it
in order to avoid termination of his compensation under 5 U.S.C. § 8106(c)(2).6
In a decision dated April 27, 2006, the Office denied appellant’s request for a change of
physicians. The Office indicated that appellant was referred to Dr. Pattison by his attending
orthopedic surgeon after it was felt that he no longer needed surgical intervention. It noted that
Dr. Pattison’s specialty of physical medicine and rehabilitation was appropriate for appellant’s
condition. The Office noted that appellant did not provide any notable explanation of why he
felt Dr. Pattison’s treatment was inadequate and indicated that a review of the record revealed
that Dr. Pattison provided detailed medical reports containing recitations of medical history
objective and subjective findings and treatment plans. It indicated that appellant had not
provided any evidence that Dr. Pattison’s treatment was not proper or adequate.
On May 8, 2006 the Office received an April 26, 2006 report of Dr. Stephen C. Weber,
an attending Board-certified orthopedic surgeon, who diagnosed medial meniscus tear and
articular cartilage injury. He noted that appellant’s left knee examination was benign and
indicated that his x-rays were normal. Dr. Weber stated that he reviewed appellant’s restrictions
and determined that they seemed appropriate for someone with mild arthritis and noted that, with
respect to his knee function, he felt that his “modified duty is appropriate.”7
In a letter dated May 12, 2006 and received by the Office on May 23, 2006, appellant
indicated that he was requesting reconsideration of the Office’s April 27, 2006 denial of his
request for a change of physicians. He asserted that Dr. Pattison did not provide adequate
explanation for the conclusions in his reports and that his reports often contained conflicting
statements regarding the nature of his medical condition. Appellant also argued that Dr. Pattison
did not adequately explain why he was physically capable of performing the clerk position
offered by the employing establishment. He claimed that Dr. Pattison did not adequately address
his left knee condition or provide an opinion on its effect on his ability to work. Appellant
suggested that Dr. Pattison’s opinion on his ability to work was equivocal because Dr. Pattison
stated in his April 7, 2006 report that there might be some significant value in getting an
independent medical evaluation to further address his medical condition.
In a May 24, 2006 decision, the Office terminated appellant’s compensation effective
May 24, 2006 on the grounds that he refused an offer of suitable work. It stated that the medical
opinion of Dr. Pattison showed that appellant could perform the clerk position offered by the
employing establishment. The Office specifically discussed the April 26, 2006 report of
6

The Office indicated that, although the offered clerk position was a temporary position, it was appropriate to
offer such position as appellant’s date-of-injury job was a temporary position.
7

Dr. Weber indicated that he would defer to Dr. Pattison regarding whether “modified duty is appropriate for his
back.”

4

Dr. Weber and indicated that it did not show that appellant could not perform the offered
position. It stated, “As of this date, [appellant] has not provided written documentation
explaining his refusal to accept the employing establishment’s suitable job. The documentation
which has been submitted subsequent to the job suitability letter dated April 20, 2006 is not
sufficient to justify his refusal to accept the employing establishment’s suitable job.”
On May 7, 2006 Dr. Pattison reported the findings of his examination of appellant on that
date. He indicated that his medical condition was stable with regard to his back and discussed
his problems with headaches.
Appellant requested a review of the written record by an Office hearing representative.
In a November 13, 2006 decision, the Office hearing representative affirmed the Office’s
April 27 and May 24, 2006 decisions regarding the termination of appellant’s compensation for
refusing suitable work and the refusal of his request for a change of physicians. The hearing
representative indicated that the Office properly followed its procedural requirements in
terminating appellant’s compensation and stated, “When [appellant] did not respond to either the
[employing establishment] or the Office, no further warning or notification to [him] was
applicable and the Office took appropriate action to terminate the [appellant’s] entitlement to
benefits under 5 U.S.C. § 8106(c)(2).”
LEGAL PRECEDENT -- ISSUE 1
Section 8106(c)(2) of the Federal Employees’ Compensation Act provides in pertinent
part, “A partially disabled employee who ... (2) refuses or neglects to work after suitable work is
offered ... is not entitled to compensation.”8 However, to justify such termination, the Office
must show that the work offered was suitable.9 An employee who refuses or neglects to work
after suitable work has been offered to him has the burden of showing that such refusal to work
was justified.10
Certain explanations will justify a claimant’s refusal to accept an offer of employment.
The Office’s procedure manual itself lists a number of reasons that are considered acceptable.11 If
a claimant refuses the employment offered and provides such a reason, the Office will consider his
refusal justified and will continue his compensation for disability.12
If a claimant chooses to respond within 30 days and provide additional evidence in
support of his refusal to accept an offered position, the Office must consider this evidence before
it can make a final determination on the issue of suitability. Only after it has made a final
8

5 U.S.C. § 8106(c)(2).

9

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

10

20 C.F.R. § 10.124; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

11

Federal (FECA) Procedure Manual, Part -- 2 Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5 (July 1997).
12

Id.

5

determination on the issue of suitability can the Office afford the claimant an opportunity to
accept or refuse an offer of suitable work. Only after it has finalized its decision on suitability
can the Office notify the claimant that refusal to accept shall result in the termination of
compensation, as the language of 5 U.S.C. § 8106(c) clearly mandates.13
ANALYSIS -- ISSUE 1
The Board finds that the Office denied appellant a reasonable opportunity to comply with 5
U.S.C § 8106(c) before terminating his compensation effective May 24, 2006. When the Office
informed appellant in its April 20, 2006 notification, that it had determined that the clerk position
offered to be suitable, it informed him of a preliminary determination. By inviting appellant to
write and give reasons for not accepting, the Office acknowledged that its determination was not
yet final and that a reasonable explanation would justify his refusal and result in the continuation of
his compensation for disability.
In this case, the Office did not afford appellant an opportunity to accept the position
offered after making a final determination that the position was suitable. The Office, therefore,
denied appellant a reasonable opportunity to accept an offer of “suitable” work. Without such an
opportunity, appellant cannot be held to have refused an offer of suitable work within the
meaning of 5 U.S.C. § 8106(c). Appellant submitted evidence in support of his refusal to accept
the offered position within 30 days of April 20, 2006, the date that the Office advised him that he
had 30 days to accept the offered position or provide justification for not accepting it.
On May 24, 2006 the Office issued a decision in which it determined that appellant had
refused an offer of suitable work. It specifically discussed the April 26, 2006 report of
appellant’s attending Board-certified orthopedic surgeon, Dr. Weber, which had been received
by the Office on May 8, 2006. The Office determined that the report did not show that appellant
could not perform the clerk position offered by the employing establishment. Moreover, it
appears that the Office implicitly rejected argument that appellant made in support of his refusal
to accept the offered position and which was received by the Office before it issued its May 24,
2006 decision.14 In a May 12, 2006 letter, received by the Office on May 23, 2006, appellant
argued that Dr. Pattison, an attending Board-certified physical medicine and rehabilitation
physician, did not adequately explain why he was physically capable of performing the clerk
position offered by the employing establishment.15

13

See Maggie L. Moore, 42 ECAB 484 (1991); reaff’d on recon., 43 ECAB 818 (1992).

14

It is not entirely clear whether the Office considered this argument, although it did suggest that it had
considered all evidence and argument received prior to May 24, 2006. The Office stated, “As of this date,
[appellant] has not provided written documentation explaining his refusal to accept the employing [establishment’s]
suitable job. The documentation which has been submitted subsequent to the job suitability letter dated April 20,
2006 is not sufficient to justify his refusal to accept the employing [establishment’s] suitable job.”
15

Appellant claimed that Dr. Pattison did not adequately address his left knee condition or provide an opinion on
its effect on his ability to work. He suggested that Dr. Pattison’s opinion on his ability to work was equivocal
because Dr. Pattison stated in his April 7, 2006 report, that there might be some significant value in getting an
independent medical evaluation to further address his medical condition.

6

In issuing its May 24, 2006 decision, the Office determined that evidence submitted by
appellant in support of his refusal to accept the offered position was unacceptable and in doing so
it finalized its preliminary decision on suitability. At the same instant, however, the Office
terminated appellant’s compensation for disability, thereby, denying him an opportunity to
accept the position after determining it to be a suitable one. In view of the foregoing, the Board
finds that the Office has not met its burden of justifying termination of appellant’s compensation
for disability effective May 24, 2006
LEGAL PRECEDENT -- ISSUE 2
Under section 8103(a) of the Act,16 an employee is permitted the initial selection of a
physician. However, Congress did not restrict the Office’s power to approve appropriate
medical care after the initial choice of a physician. The Office has the general objective of
ensuring that an employee recovers from his injury to the fullest extent possible in the shortest
amount of time. The Office, therefore, has broad administrative discretion in choosing the
means to achieve this goal within the limitation of allowing an employee the initial choice of a
doctor. An employee who wishes to change physicians must submit a written request to the
Office fully explaining the reasons for the request. The Office may approve the request in its
discretion if sufficient justification is shown.17 The regulations indicate that requests that are
often approved include those for “transfer of care from a general practitioner to a physician who
specializes in treating conditions like the work-related one or the need for a new physician when
an employee has moved.”18
The only limitation on the Office’s authority is that of reasonableness.19 Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.20
ANALYSIS -- ISSUE 2
The Board finds that the Office did not abuse its discretion when it refused appellant’s
request for a change of physicians. In the Office’s April 27, 2006 decision initially denying this
request and its November 13, 2006 decision affirming this denial, the Office explained that
appellant was referred to Dr. Pattison by his attending orthopedic surgeon after it was felt that he
no longer needed surgical intervention and stated that, therefore, Dr. Pattison’s specialty of
physical medicine and rehabilitation was appropriate for appellant’s condition. The Office noted
that appellant did not provide any notable explanation of why he felt Dr. Pattison’s treatment was
16

5 U.S.C. § 8103(a).

17

See Elizabeth Stanislav, 49 ECAB 540 (1998); 20 C.F.R. § 10.316(a), (b).

18

20 C.F.R. § 10.316(b).

19

Daniel J. Perea, 42 ECAB 214 (1990); Pearlie M. Brown, 40 ECAB 1090 (1989).

20

Rosa Lee Jones, 36 ECAB 679 (1985).

7

inadequate and indicated that a review of the record revealed that Dr. Pattison provided detailed
medical reports containing recitations of medical history objective and subjective findings and
treatment plans.21 The Board finds that given these explanations the Office’s decision to deny
appellant’s request for a change of physicians was not unreasonable. Appellant has failed to
establish that the Office abused its discretion by refusing to authorize a change of physicians on
the basis of inadequate treatment or improper care.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation effective
May 24, 2006 on the grounds that he refused an offer of suitable work. The Board further finds
that the Office did not abuse its discretion when it refused appellant’s request for a change of
physicians.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 13, 2006 decision is reversed with respect to the termination of his compensation for
refusing suitable work and is affirmed with respect to the refusal of his request for a change of
physicians. The Office’s May 24, 2006 decision is reversed and its April 27, 2006 decision is
affirmed.
Issued: October 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
21

The Board notes that appellant only generally explained why he felt that Dr. Pattison’s treatment was
inadequate. For example, he generally asserted that Dr. Pattison did not provide adequate explanation for the
conclusions in his reports, that his reports often contained conflicting statements regarding the nature of his medical
condition, and that he had not kept him informed “as to what was going on medically with his case.”

8

